DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 07/13/2021, with respect to the rejection(s) of claim(s) 1-19 under USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jurkovic et al.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,11-13 are rejected under 35 U.S.C. 102(a1) as being anticipated by Jurkovic et al. (US 2013/0069470).
Regarding claim 1, Jurkovic et al. discloses:
An interior permanent magnet machine (title) comprising: 
a stator (16) having electromagnetic windings (18, para 11); and 
a rotor (12) that is disposed concentrically with the stator (16) and is disposed about a rotor axis (14), 
the rotor (12) comprising a rotor core (by numerals 30 and 14) defined by a first rotor lamination (Fig 2 shows at least one lamination) that is arranged to receive a first 

Regarding claim 11/1. Jurkovic teaches wherein the first rotor topology of the first magnet set (146) is arranged as a V-shaped interior permanent magnet rotor segment (Fig 2), the second rotor topology of the second magnet set (124,170) is arranged as a Bar-shaped interior permanent magnet rotor segment. 

Regarding claim 12/1, Jurkovic et al. discloses wherein the rotor includes at least one flux barrier (132), the flux barrier being placed near the inner stator periphery within the rotor core. 

Regarding claim 13/1, Jurkovic et al. discloses wherein the rotor includes at least one pocket (pockets for magnets by 124,146,170,180), the pocket being within the rotor core. 

Claim(s) 19 is rejected under 35 U.S.C. 102(a1) as being anticipated by Leonardi et al. (US 2017/0201138).
Regarding claim 19 Leonardi et al. discloses:	
An interior permanent magnet machine (abstract, Fig 3) comprising: 
a stator having electromagnetic windings (para 2); and 
a rotor (8) that is disposed concentrically with the stator (para 2) and is disposed about a rotor axis (center of 14, Fig 1A), 
the rotor (8) comprising a rotor core (10) defined by a first rotor lamination (Fig 1B shows multiple laminations) that is arranged to receive a first magnet set according to a first rotor topology (26, Fig 3A) and a second magnet set according to a second rotor topology (28, Fig 3A), 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurkovic et al. (US 2013/0069470) in view of Stridsberg (US 5751089).
Regarding claim 2/1, Jurkovic et al. do not disclose wherein coggings of the first rotor topology and the second rotor topology are 180 degrees out of phase with each other. 
	Stridsberg teaches a device wherein coggings of the first rotor topology and the second rotor topology are 180 degrees out of phase with each other (C10 ll 27-41), to provide a motor with a smaller torque ripple.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Jurkovic wherein coggings of the first rotor topology and the second rotor topology are 180 degrees out of phase with each other, as Stridsberg teaches.
.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jurkovic et al. (US 2013/0069470) in view of Hamanaka et al. (US 20160126814).
Regarding claim 3/1, Jurkovic et al. do not disclose wherein the first rotor topology is defined by a first magnet pocket and a second magnet pocket that extends from the first magnet pocket. 
Hamanaka et al. discloses a device wherein the first rotor topology (4,5, Figs 2-3) is defined by a first magnet pocket (by 13) and a second magnet pocket (by 14) that extends from the first magnet pocket, for the purpose to reduce leakage of magnetic flux, magnet material and cost.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Jurkovic wherein the first rotor 
The motivation to do so is that it would allow one to reduce leakage of magnetic flux, magnet material and cost (para 15 of Hamanak et al.).

Regarding claim 4/3, Jurkovic et al. do not disclose wherein the first magnet pocket includes a first edge and the second magnet pocket includes a second edge that extends from the first edge. 
Hamanaka et al. discloses a device wherein the first magnet pocket (by 13) includes a first edge (by 21a)and the second magnet pocket (by 14) includes a second edge (by 21h) that extends from the first edge, for the purpose to reduce leakage of magnetic flux, magnet material and cost.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Jurkovic wherein the first magnet pocket includes a first edge and the second magnet pocket includes a second edge that extends from the first edge, as Hamanaka et al. teaches.
The motivation to do so is that it would allow one to reduce leakage of magnetic flux, magnet material and cost (para 15 of Hamanak et al.).


Hamanaka et al. discloses a device wherein the first edge extends along a first axis that is disposed in a non-perpendicular relationship with respect to the rotor axis (Figs 1-2 shows 21a,21h being parallel to center of axis by 10, Fig 1), for the purpose to reduce leakage of magnetic flux, magnet material and cost.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Jurkovic wherein the first edge extends along a first axis that is disposed in a non-perpendicular relationship with respect to the rotor axis, as Hamanaka et al. teaches.
The motivation to do so is that it would allow one to reduce leakage of magnetic flux, magnet material and cost (para 15 of Hamanak et al.).

Regarding claim 6/5, Jurkovic et al. do not disclose wherein the second edge extends along a second axis that is disposed in a non-perpendicular relationship with respect to the rotor axis. 
Hamanaka et al. discloses a device wherein the second edge (by 21h) extends along a second axis that is disposed in a non-perpendicular relationship with respect to the rotor axis (Figs 1-2 shows 21a,21h being parallel to center of axis by 10, Fig 1), for the purpose to reduce leakage of magnetic flux, magnet material and cost.
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Jurkovic wherein the second edge 
The motivation to do so is that it would allow one to reduce leakage of magnetic flux, magnet material and cost (para 15 of Hamanak et al.).

Regarding claim 7/6, Jurkovic et al. teaches wherein the first axis (by 146) is disposed in a non-parallel and a non-perpendicular relationship with respect to the second axis (by 124). 

Regarding claim 8/6, Jurkovic et al. teaches wherein the second rotor topology (170,180) is defined by a third magnet pocket (180) that is circumferentially offset from the first magnet pocket (172) and the second magnet pocket (182). 
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 9/8 inter alia, the specific limitations of “…wherein the third magnet pocket includes an edge that extends along a third axis that is disposed parallel to but not coplanar with the rotor axis….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claim 10/9 is also allowable for depending on claim 9.

a rotor core (by numerals 30 and 14) defined by a first rotor lamination (Figs 1-2 shows at least one lamination)  that defines a first magnet pocket (space for magnets 130,146), a second magnet pocket (space for magnets 170), and a third magnet pocket (space for magnets 180), 
the first magnet pocket (130,146) having a first edge (by 138) that extends along a first axis (Fig 2).
However, neither Jurkovic et al. nor any additionally cited art of record teaches or fairly suggests, alone or in combination, inter alia, “the second magnet pocket (space for magnets 170) having a second edge that extends from the first edge along a second axis, the first axis being disposed in a non-parallel relationship with respect to the second axis, the third magnet pocket circumferentially offset from the first magnet pocket and the second magnet pocket, the third magnet pocket having an edge that extends along a third axis that is disposed in a non-parallel relationship with respect to the first axis and the second axis”. 
Claims 15-18 are allowable based on their virtue of depending on claim 14.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834